DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1, 3, 5, 7, 13-15, and 17 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed “biological accommodation signal(s)” when read in light of the specification lacks enablement. Specifically, while the specification discloses measuring ciliary muscle activity as one form of biological accommodation signal which is a measurement of a biological activity and therefore provides a biological accommodation signal, the specification further describes time of flight as a biological accommodation signal. “Time of Flight” is presumably determining distance between the ophthalmic lens and an object by measuring the round trip time of a light signal provided by the lens to a sensor on the lens. It is not explained nor understood how this is a biological signal and, as such, the claims lack enablement. For purposes of examination, the term “biological” has not been given patentable weight. 
Claims 1, 3-4, 7, 10, 12-13, 15 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, last two lines, applicant claims “generating an accommodation control signal based upon the measuring of the accommodation signals” which renders the claim vague and indefinite. Specifically, applicant is claiming the device “measuring the accommodation signals” (claim 1, line 12) but then further claims the device “manipulating the measuring of the accommodation signals” (claim 1, line 14). From what is disclosed in the specification, the generated accommodation signal is apparently based on the accommodation signals after being manipulated and not simply after being measured i.e. before the manipulation. It is therefore not clear if applicant is claiming “generating an accommodation control signal based upon measuring of the accommodation signals as manipulated” (which is the assumed meaning for purposes of examination) or if applicant means “generating an accommodation control signal based upon the measuring of the accommodation signals prior to the manipulating of the measured accommodation signals”. The lack of clarity renders the claims vague and indefinite. 
	With respect to claims 3 and 15, the claimed “generating the accommodation control signal more closely based on the accommodation signal…” is vague and indefinite. It is not clear what is meant by generating one type of signal more closely based upon generating a different type of signal. As such, the claims are vague and indefinite. For purposes of examination, the assumed meaning is similar to that of claim 4 i.e. that an optical power of the ophthalmic device is adjusted by an accommodation actuator and wherein the generating of the accommodation control signal includes generating the accommodation control signal such that the adjusted optical power is closer to the target optical power when the level of ambient light signal is below the predetermined level than when…”. 
	With respect to claim 4, the claimed “the accommodation actuator” lacks an antecedent basis. Specifically, the actuator is described in claim 2. Claim 4, however, depends from claim 3 which depends from claim 1 none of which describe the actuator. Furthermore, if claim 4 were to depend directly from claim 2, then the claimed “the predetermined level” of claim 4 would lack an antecedent basis. As such, it is not clear if the dependency of claim 4 is incorrect or if limitations were inadvertently omitted and, as such, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “an accommodation actuator”. 
	With respect to claims 7, the claimed “measuring the accommodation signals with the second accommodation sensor when the level of the ambient light signal is below the predetermined level” is vague and indefinite. It is not clear if applicant is claiming that only the second accommodation sensor is being used when the light is below the claimed level or if applicant is claiming that the second accommodation sensor is being used as an additional accommodation sensor when the light level is low. For purposes of examination, the assumed meaning of claim 7 is: “measuring the accommodation signals with both the first and the second accommodation sensors when the level of ambient light is below the predetermined threshold”. 
	With respect to claim 10, the claimed “ambient light sensor as being shaped and positioned to measure the diameter of the pupil” is vague and indefinite. Specifically, while the size of the pupil may provide an indirect approximation of the amount of light reaching the eye, the measurement of the pupil size alone without measuring an amount of ambient light reflected from the eye cannot be considered as “an ambient light sensor” and cannot be considered as “measuring the amount of light incident upon the eye”. The inconsistency between the claimed “measuring ambient light incident upon the eye” and merely “measuring pupil size” renders the claim vague and indefinite. Claim 10 has been searched to the extent it could be understood. 
	With respect to claim 12, the claimed “ambient light sensor” to “measure the light incident on the ophthalmic device” is inconsistent with what is being claimed within independent claim 1, from which this claim depends and, as such, is vague and indefinite. Specifically, the specification describes that the ambient light sensor(s) can sense light reflected off of the iris of the eye or, in the alternative, can directly measure the ambient light incident on the sensor i.e. incident on the ophthalmic device. Claim 1 is specifically claiming “ambient light sensor positioned to measure ambient light incident upon the eye” i.e. the light being reflected off of the iris. While the measurement of light incident directly on the ophthalmic device might provide an indirect approximation of the amount of light reaching the eye, this cannot be considered as “measuring the incident light incident upon the eye” as per claim 1. As such, the inconsistency renders the claim vague and indefinite. Claim 12 has been searched to the extent it could be understood. 
	With respect to claim 13, applicant claims “adjusting an optical power of the ophthalmic device based upon the accommodation signals as measured” which renders the claim vague and indefinite. Specifically, applicant is claiming the device “measuring the accommodation signals” (claim 13, line 4) but then further claims the device “manipulating the measuring of the accommodation signals” (claim 13, line 6). From what is disclosed in the specification, the adjusting of the optical power is apparently based on the accommodation signals after being manipulated and not simply after being measured i.e. before the manipulation. It is therefore not clear if applicant is claiming “adjusting an optical power of the ophthalmic device based upon measured accommodation signals as manipulated” (which is the assumed meaning for purposes of examination) or if applicant means “adjusting an optical power of the ophthalmic device based upon the measuring of the accommodation signals prior to the manipulating of the measured accommodation signals”. The lack of clarity renders the claims vague and indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10, 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pugh et al publication number 2014/0240658 (herein “Pugh’658”).
	With respect to claim 1, Pugh’658 discloses the limitations therein including the following: an ophthalmic device shaped to be mounted on or in an eye (abstract, paragraph 0019 i.e. a contact lens); an ambient light sensor positioned to measure ambient light incident upon the eye when the lens is mounted on or in the eye (paragraphs 0045, 0091-0093 the disclosed “ambient light sensor” and disclosed “to detect light incident on the eye to compensate for ambient light conditions”); an accommodation sensor configured to measure accommodation signals indicative of a target optical power of an eye (paragraph 0091 disclosing a “sensor to determine eye muscle contraction” and paragraphs 0091-0093, a “blink sensor” and/or a “pupil convergence sensor” and/or a “lid position sensor” and/or “emitter-detector pair sensors” and/or “pupil dilation sensors” all disclosed as determining if the variable power is being maintained at the required level and also disclosed as avoiding the variable power being changed based on erroneous information i.e. “measuring the accommodation signals indicative of a target optical power of the eye”); a controller operatively coupled to the ambient light sensor, the accommodation sensor, the controller including logic that when executed causes the ophthalmic device to perform specific operations (paragraph 0045 i.e. the disclosed control circuits, microprocessors and communication devices); measuring a brightness of the ambient light incident upon the eye with the ambient light sensor (paragraphs 0045, 0091-0093); measuring the accommodation signals with the accommodation sensor (paragraphs 0091-0093); manipulating the measured accommodation signals based upon the brightness of the ambient light (paragraph 0092 disclosing that if the ambient light as detected decreases, the controller may increase the gain of a photo-sensor and/or paragraph 0092 disclosing that based on the degree of ambient light, the system may turn sensors on and/or off and/or paragraph 0092 disclosing that based on the degree of ambient light, the controller may increase or decrease sampling rates); generating an accommodation control signal based upon the measuring of the accommodation signals as manipulated (paragraphs 0045, 0091-0093 i.e. disclosing adjusting the accommodation power of the lens based upon what is detected by the accommodation sensors disclosed above after being manipulated to compensate for changes in ambient light). 
	With respect to claim 2, Pugh’658 further discloses the controller coupled to an accommodation actuator (paragraphs 0018-0021); driving the accommodation actuator based at least in part on the accommodation control signal to change an optical power of the ophthalmic device (paragraphs 0017-0023, 0091-0093). 
	With respect to claims 3 and 4, Pugh’658 discloses generating an ambient light signal based on the brightness of the ambient light upon the eye (paragraphs 0045, 0091-0093); generating the accommodation control signal such that the adjusted optical power is closer to the target optical power when the level of ambient light signal is below the predetermined level than when the ambient light is above the predetermined level (paragraphs 0045, 0091-0093 such as disclosing that when the detected ambient light is at a low level i.e. below a specified threshold, the gain on a photosensor is increased i.e. providing a more accurate determination similar to applicant’s invention). 
	With respect to claim 5, Pugh’658 further discloses the manipulating of the accommodation signals as including manipulating a sampling rate (paragraph 0092). 
	With respect to claim 6, Pugh’658 further discloses the power consumption rate higher when the level of ambient light is below the predetermined threshold (paragraphs 0045, 0091-0093 such as disclosing that when the detected ambient light is at a low level i.e. below a specified threshold, the gain on a photosensor is increased which will inherently use more power consumption).
	With respect to claim 9, Pugh’658 further discloses an electromyography sensor to measure electrical activity of ciliary muscles of the eye (paragraphs 0028, 0074, 0092); the ophthalmic lens further comprising an amplifier configured to amplify a level of the accommodation control signal (paragraphs 0069, 0072, 0091-0093); increasing a gain of the amplifier when the light level is below a predetermined threshold (paragraph 0092). 
	With respect to claim 10, Pugh’658 discloses a sensor shaped and positioned to measure a diameter of the pupil when the device is mounted on the eye (paragraphs 0028, 0091). 
	With respect to claim 12, Pugh’658 discloses the ambient light sensor as being mounted on the lens to face away from the body and measure the light directly incident on the sensor (paragraph 0087).
	With respect to claim 13, Pugh’658 discloses the limitations therein (see rejections of claims 1 and 2 above). 
	With respect to claim 14, Pugh’658 discloses the limitations therein (see rejection of claim 2 above).
	With respect to claims 15-16, Pugh discloses the limitations therein (see rejections of claims 3 and 4 above). 
	With respect to claim 17, Pugh’658 discloses the limitations therein (see rejection of claim 5 above).
	With respect to claim 18, Pugh’658 discloses the limitations therein (see rejection of claim 6 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh’658. 
With respect to claims 7 and 19, Pugh’658 discloses that numerous accommodation sensors can be utilized (paragraphs 0091-0093, a “blink sensor” and/or a “pupil convergence sensor” and/or a “lid position sensor” and/or “emitter-detector pair sensors” and/or “pupil dilation sensors”) any one of which can be considered as the claimed “second accommodation sensor generating a second accommodation control signal) and further discloses that based on the amount of detected ambient light, accommodation sensors can be turned on or off (paragraph 0092) but does not specifically disclose if additional sensors are being turned on in low light conditions i.e. measuring with the second accommodation sensor when the level of light is below a predetermined level. However, Pugh’658 discloses increasing the gain of a sensor in low light to provide a more accurate determination (paragraph 0092). Turning on additional sensors in low light will likewise provide a more accurate determination. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the disclosed turning on additional sensors as being provided in low light conditions since Pugh’658 discloses providing more accurate determinations in low light and therefore it would have been obvious to one of ordinary skill in the art, at the time of the effective filing turn on additional sensors in low light for the purpose of providing more accurate determinations. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh’658 in view of Pugh publication number 2017/0354326 (herein “Pugh’326”). 
With respect to claim 11, Pugh’658 discloses the contact lens comprising an ambient light sensor as being mounted on the lens to face away from the body and measure the light directly incident on the sensor (paragraph 0087). Pugh,658 therefore does not disclose the ambient light sensor as facing toward the pupil of the eye and generating the ambient light signal based on light reflected or scattered off of the iris of the eye. Pugh’326 teaches that in a contact lens having an ambient light sensor, the sensor can be mounted on the lens to face away from the body to measure light directly incident on the sensor (paragraphs 0020, 0178) or instead of or in addition to, the ambient light sensor can be arranged to face toward the pupil of the eye and generate the ambient light signal based on light reflected or scattered off of the iris of the eye for the purpose of providing an alternative or additional means of accurately determining the ambient light level being incident on the eye (paragraph 0178). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the ambient light sensor as facing toward the pupil of the eye and generating the ambient light signal based on light reflected or scattered off of the iris of the eye since Pugh’326 teaches of this feature for the purpose of providing an alternative or additional means of accurately determining the ambient light level being incident on the eye. 
Prior Art Citations
	Pugh publication number 2017/0354326, Wiser publication number 2015/0362756, Pugh publication number 2014/0240665, Pugh publication number 2014/0022505, and Gupta publication number 2016/0324628 are being cited herein to show ophthalmic devices and methods that would have also read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. With respect to the claimed “manipulating the measuring of the accommodation signals based upon the brightness of the ambient light”, some of these references do not disclose adjusting the gain of a photo-sensor and/or turning sensors on or off and/or changing sampling rates but would still read on the independent claims. Specifically, some of these references merely disclose using an ambient light sensor in combination with other biological accommodation sensors such as a pupil diameter sensor and based upon the amount of ambient light, the focal length of the devices are adjusted accordingly. The devices use feedback to continue to monitor the biological accommodation sensors such as the pupil diameter sensor and the ambient light. Therefore, since measuring pupil diameter, measuring ambient light, adjusting the focal power based on the measuring of the ambient light, and continuing to measure/monitor the focal power, ambient light detected and pupil diameter, the measuring of the pupil diameter is being manipulated based on the ambient light detected i.e. the claimed “manipulating the measuring of the pupil diameter signals based on the brightness of the ambient light”.  
	Pletcher et al publication number 2015/0182116 is being cited herein to show an ophthalmic device and method that would have also read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. Specifically, Pletcher discloses multiple sensors, one detecting ambient light. The reference discloses that based on levels of ambient light, an external reader is activated. The reference further discloses that the activated external reader can provide instructions for collecting sensed data. Therefore, by turning on the external reader based on the level of ambient light and then having the external reader affect the measuring of the signals, the reference is disclosing the claimed “manipulating of the measuring of the signals based on the brightness of the ambient light”. 
Allowable Subject Matter
Claims 8 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic device specifically including, as the distinguishing features in combination with the other limitations, the ambient light sensor as claimed, the accommodation sensor as claimed, the controller with logic to perform the operations as claimed including the claimed manipulating the measuring of the accommodation signals based upon the brightness of the ambient light; generating an accommodation control signal based upon the measuring of the accommodation signals as manipulated, an optical power of the device is adjusted by an accommodation actuator and is closer to the target optical power when the level of the ambient light signal is below the predetermined level than when the level of the ambient light signal is above the predetermined level, a second accommodation sensor as claimed, wherein the controller causes the ophthalmic device to measure the accommodation levels with both the first and the second accommodation sensors when the level of ambient light is below the predetermined level; and further wherein the second accommodation sensor has a power-consumption rate that is greater than the power-consumption rate of the first accommodation sensor. Specifically, with respect to claim 20, none of the prior art either alone or in combination disclose or teach of the claimed method of operating an ophthalmic device specifically including, as the distinguishing features in combination with the other limitations, measuring a brightness of ambient light as claimed, measuring accommodation signals as claimed, manipulating the measuring of the accommodation signals based upon the brightness of the ambient light; adjusting an optical power of the ophthalmic device based upon the measured accommodation signals as manipulated, an optical power of the device is adjusted to be closer to the target optical power when the level of the ambient light signal is below the predetermined level than when the level of the ambient light signal is above the predetermined level, activating a second accommodation sensor when the brightness of ambient light is below the predetermined level; and further wherein the second accommodation sensor has a power-consumption rate that is greater than the power-consumption rate of the first accommodation sensor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 29, 2022